F.E. Davis, plaintiff in error, was convicted in the district court of Cimarron county of the crime of producing an abortion, and was on the 8th day of December, 1910, duly sentenced to imprisonment in the state penitentiary for two years at hard labor. An appeal was duly perfected. The plaintiff in error has filed a request that his appeal be dismissed. Wherefore the appeal in the above-entitled cause is hereby dismissed, and the cause remanded to the district court of Cimarron county, with directions to enforce the judgment and sentence therein.